Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims were previously allowed; the Applicant has filed a Request for Continued Examination to enter an Information Disclosure Statement. Since the further examination of the claim-set did not render any relevant art, the claims are allowed for the same reasons provided in the previous Office Action: The claims are drawn to a method of differentiating between bacterial spores from vegetative cells, in an industrial system, by analyzing a baseline metabolic activity from a sample from the system, incubating the sample, monitoring/detecting any changes in the metabolic activity of the sample, and finally selecting and applying an appropriate treatment for the system based upon the detected levels of spores and vegetative cells.
The previous Office Action objected to claims 19 and 20. The Applicant has amended these claims and the objections have been withdrawn.
Claims 5, 11, 16-21 were rejected under 35 USC 112(b). Claim 5 has been amended and the rejection has been withdrawn. Claim 11 has not been amended, but the Applicant has reasonably argued that the 2X nutrient broth would be readily apparent to the ordinary artisan; this argument is found to be persuasive. Claim 16 has been amended and the rejection has been withdrawn. The amendment to claim 16 has provided for the rejection to claim 17 to be withdrawn. Claim 18 has been amended and the rejection has been withdrawn. The amendment to claim 17 has provided for the rejections of claims 19 and 20 to be withdrawn. Claim 21 has been amended and the rejection has been withdrawn.
Claims 1-22 were previously rejected under 35 USC 101, as being directed to non-statutory subjected matter. The Applicant has amended the independent claim to provide language that includes the active steps of selecting and applying an antimicrobial based upon the presence or absence of spores/vegetative cells. As such, the 35 USC 101 rejection of the claims has been withdrawn.
With respect to the 35 USC 103 rejections, the Applicant has reasonably argued that the prior art is different from the instantly claimed method and there is no reasonable manner in which the ordinary artisan could provide the claimed method using the cited prior art. Following an additional prior art search, there is no reasonable motivation to apply the claimed methods for the claimed purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651